Opinion issued November 3, 2005



 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00899-CR
____________

IN RE CARL DOUGLAS HAYES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Carl Douglas Hayes, has filed a petition for writ of mandamus,
complaining, in essence, that the Honorable Charles Bacarisse, the Harris County
District Clerk, has refused to file his petition.  This Court has no mandamus
jurisdiction over the District Clerk under these circumstances, in which relator has
made no allegation or showing that mandamus is necessary to enforce our appellate
jurisdiction.  See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Compare In re
Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding).
               Accordingly, we deny the petition for writ of mandamus.PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.